Case 2:18-cv-10009-AB-SS Document 56 Filed 04/20/20 Page 1 of 2 Page ID #:894



 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   JOHANNSONGS - PUBLISHING, LTD.,   ) Case No.: 2:18-cv-10009-AB-SS
                                       )
13                Plaintiff,           ) Assigned to Hon. André Birotte Jr.
                                       )
14        v.                           )
                                       ) JUDGMENT
15   ROLF LOVLAND; BRENDAN             )
     GRAHAM; PEERMUSIC, LTD.;          )
16   UNIVERSAL MUSIC PUBLISHING        )
     GROUP; WARNER MUSIC GROUP;        )
17   UMG RECORDING, INC.; APPLE, INC.; )
     SPOTIFY TECHNOLOGY S.A.; AND      )
18   DOES 1 - 20,                      )
                                       )
19                Defendants.          )
                                       )
20                                     )
                                       )
21                                     )
22
23
24
25
26
27
28
Case 2:18-cv-10009-AB-SS Document 56 Filed 04/20/20 Page 2 of 2 Page ID #:895



 1           The Motion for Summary Judgment (Dkt. 29) brought by Defendants Peermusic
 2   Ltd., Universal-Polygram International Publishing, Inc. (“Universal-Polygram”)
 3   (incorrectly sued as Universal Music Publishing Group), UMG Recordings, Inc., and
 4   Warner Records Inc.’s (incorrectly sued as Warner Music Group) (collectively,
 5   “Defendants”) came on for hearing on December 6, 2019, before this Court. The Court,
 6   having considered the pleadings, papers, memoranda of points and authorities and oral
 7   argument presented by counsel at the hearing, and in accordance with this Court’s Order
 8   entered on April 3, 2020 (Dkt. 54) granting Defendants’ Motion for Summary Judgment in
 9   its entirety,
10          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
11          1.       Defendants’ Motion for Summary Judgment is GRANTED.
12          2.       Judgment is entered in favor of Defendants and against Plaintiff
13    Johannsongs-Publishing Ltd. on each and every claim in the Complaint.
14
15   IT IS SO ORDERED.
16
17   Dated: April 20, 2020               By:
                                          y:
                                                      Hon. André Birotte Jr.
18                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  2
